             Case 18-10189-KG     Doc 1082        Filed 12/10/18   Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

PATRIOT NATIONAL, INC., et al.,                      Case No. 18-10189 (KG)

                   Reorganized Debtors.              (Jointly Administered)

                NOTICE OF AGENDA OF MATTERS SCHEDULED
             FOR HEARING ON DECEMBER 12, 2018 AT 10:00 A.M. (ET)

         THIS HEARING HAS BEEN CANCELLED WITH PERMISSION OF THE
                 COURT AS NO MATTERS ARE GOING FORWARD

Dated: December 10, 2018                  MORRIS JAMES LLP

                                          /s/ Carl N. Kunz, III
                                          Carl N. Kunz, III, Esq. (DE Bar No. 3201)
                                          Brenna A. Dolphin, Esq. (DE Bar No. 5604)
                                          500 Delaware Avenue, Suite 1500
                                          P.O. Box 2306
                                          Wilmington, DE 19801
                                          Telephone: (302) 888-6800
                                          Facsimile: (302) 571-1750
                                          E-mail: ckunz@morrisjames.com
                                          E-mail: bdolphin@morrisjames.com

                                          -and-

                                          David M. Posner, Esq.
                                          Gianfranco Finizio, Esq.
                                          Kilpatrick Townsend & Stockton LLP
                                          The Grace Building
                                          1114 Avenue of the Americas
                                          New York, New York 10036-7703
                                          Telephone: (212) 775-8700
                                          Facsimile: (212) 775-8800
                                          E-mail: dposner@kilpatricktownsend.com
                                          E-mail: gfinizio@kilpatricktownsend.com

                                          Counsel to Peter Kravitz, as Litigation Trustee for
                                          the PNI Litigation Trust
